        Case 4:17-cv-07025-SBA Document 110 Filed 02/08/19 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
                                      OAKLAND DIVISION
 8

 9
     STARDOCK SYSTEMS, INC.,                         Case No: C 17-07025 SBA
10
                  Plaintiff,                         ORDER SETTING CASE
11                                                   MANAGEMENT CONFERENCE
           vs.                                       AND DENYING WITHOUT
12                                                   PREJUDICE MOTION FOR
     PAUL REICHE III and ROBERT                      PROTECTIVE ORDER
13 FREDERICK FORD,

14                Defendants.
15
     AND RELATED COUNTERCLAIM.
16

17         The instant action commenced on December 8, 2017. Dkt. 1. The Court issued an
18   Order for Pretrial Preparation on March 22, 2018. Dkt. 33. On September 18, 2018,
19   Plaintiff Stardock Systems, Inc. and Defendants Paul Reiche III and Robert Frederick Ford
20   filed an administrative motion to modify the scheduling order, which included a request to
21   retroactively extend the deadline to amend the pleadings. Dkt. 65. The Court granted the
22   motion with modifications and extended the pretrial deadlines, including the discovery
23   deadlines. Dkt. 70. The Court issued the Amended Order for Pretrial Preparation on
24   October 3, 2018. Dkt. 69.
25         The operative pleadings—the Third Amended Complaint and Second Amended
26   Counterclaim—were timely filed on October 15, 2018. Dkt. 71, 72. With the addition of
27   new parties and new claims, there are now pending two motions to dismiss, as well as a
28   motion for leave to file a Fourth Amended Complaint. Dkt. 76, 82, 104. Although the fact
        Case 4:17-cv-07025-SBA Document 110 Filed 02/08/19 Page 2 of 3



 1   discovery cut-off passed December 21, 2018, discovery is ongoing. There is also pending
 2   an administrative motion to modify the scheduling order. Dkt. 91.
 3          In view of the foregoing, the parties shall appear for a telephonic Case Management
 4   Conference on February 14, 2019, at 3:00 p.m. By no later than February 13, 2019, the
 5   parties shall meet and confer and file a Joint Case Management Conference Statement that
 6   includes ONLY the following: 1) a line item specification of the discovery that has been
 7   completed to date and that which remains outstanding; 2) the timeframe to complete
 8   outstanding discovery; 3) proposed dates for the re-scheduling of this action; and 4) the
 9   parties’ respective positions regarding further settlement discussions. In addressing the
10   purported need to extend all discovery deadlines, the parties shall discuss whether the
11   addition of new parties in this action provides good cause to extend all discovery deadlines
12   as to the original parties.
13          Plaintiffs’ counsel shall be responsible for filing the Joint Case Management
14   Statement and setting up the conference call. At the date and time indicated above,
15   Plaintiffs’ counsel shall call (510) 879-3550 with all parties on the line. No party shall
16   otherwise contact chambers directly without prior authorization of the Court.
17          On February 6, 2019, Plaintiff and Counter-Defendant Stardock Systems, Inc. and
18   Cross-Defendant Valve Corporation filed a Motion for a Protective Order in the Form of
19   Stay of Party Depositions for 60 Days; to Modify the Scheduling Order; and For a Status
20   Conference. Dkt. 106. Insofar as the motion seeks to modify the scheduling order, the
21   Court will rule on that request following the case management conference. Insofar as the
22   motion seeks a protective order in the form of a 60-day stay of party depositions—a
23   discovery matter properly brought before Magistrate Judge Kandis Westmore—it is
24   DENIED without prejudice to refiling in a manner that complies with her Standing Orders
25   regarding discovery disputes. See Dkt. 43.1
26

27          1Indeed, it appears Magistrate Judge Westmore conducted a telephonic conference
     with the parties on December 4, 2018, to discuss the scheduling of the depositions at issue.
28
                                                   -2-
        Case 4:17-cv-07025-SBA Document 110 Filed 02/08/19 Page 3 of 3



 1         This order terminates Docket 98 and 106.
 2         IT IS SO ORDERED.
 3   Dated: 2/8/2019                                 ______________________________
                                                     SAUNDRA BROWN ARMSTRONG
 4
                                                     Senior United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -3-
